Title: To John Adams from John Lathrop, 30 January 1797
From: Lathrop, John
To: Adams, John



Dear & Hond Sir,
Boston 30 Jany 1797

Yours by the post, accompanying Dr. Bancroft’s learned work on permanent colors has been duely recieved. Agreeably to your request, at the meeting on the last Wednesday, the Volume was presented to the Academy, and is considered a valuable addition to the Library.—
On your recommendation I nominated Dr Bancroft for a member, and he was unanimously approved by the Council: at the next meeting, the choice will no doubt be completed, and the certificate of his election will be forwarded by the first opportunity.
As that great and good  Man, who has been at the head of our National Government from the first, has determined to retire, You will permit me Sir, to express the happiness we feel in the choice, which we are informed has been made of a President. The unanimity of all the States at the northward of Philadelphia, is a circumstance which gives great pleasure to the friends of good order and Government.—I wish the aspect of publick affairs, more particularly as it respects foreign relations, was more peaceful.—We must do our duty and rely on a wise and righteous providence.
Should you be pleased to make any communications to me, respecting the publick, they will be gratefully recieved: and according to the apostalick direction, what I may thus freely recieve, shall be freely communicated to my Brethren of the Clergy, of the College, and of the Academy, who are, almost without an exception, your real friends, and the friends of the present Executive
With great respect & esteem / I am / Sir /Your most obedt Servt

John Lathrop